Appeal by the People from an order of the County Court of Orange County dismissing an indictment against respondents James Sylvester, Frank Joseph Ciccone and Frank Russo charging them with a conspiracy to violate sections 970 and 973 of the Penal Law, and two indictments respectively charging respondents James Sylvester and Frank Joseph Ciccone with violating section 970 of the Penal Law (common gamblers) and violating section 973 of the Penal Law, as a misdemeanor. Order reversed on the law, the motion denied and the indictments reinstated. Assuming, as we must, that the testimony before the Grand Jury is to be taken as true, a prima facie case was made out by the People. Close, P. J., Hagarty, Carswell, Johnston and Lewis, JJ., concur.